

117 HR 4926 IH: Low-frequency Energetic Acoustics and Vibrations Exasperate Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4926IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Ms. Speier (for herself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish that no Federal statute is intended to preempt a cause of action against an airport maintained in any State small claims or superior court by any individual or city within 5 miles of an airport when an action is brought for noise or nuisance caused by ground-based noise in violation of a State statute as specified, and for other purposes.1.Short titleThis Act may be cited as the Low-frequency Energetic Acoustics and Vibrations Exasperate Act or the LEAVE Act.2.Standard for noise or nuisance actions(a)StandardNotwithstanding any other provision of law, a standard enforceable in State court may be set by one or more States participating in a study described in subsection (b) upon publication of such study.(b)Study(1)In generalOne or more States may conduct one or more studies of ground-based noise from aircraft operations at an airport within a State.(2)CollaborationStates may collaborate on developing the methodology and standards for a study under this Act.(3)ContentA study under this Act shall—(A)identify the amount of ground-based noise emanating from one or more airports in the State or States during the study period;(B)identify the noise level above which there is present a substantial negative impact to residents and businesses within 5 miles of any airport that is studied; and(C)identify any diminution of real property values from those that might otherwise be attained in the absence of the noise that creates a substantial negative impact.(4)BaselineA study under this Act shall identify a baseline value of ground-based noise above which an airport in the study is presumed to be permitting an excess of noise to propagate to a community within 5 miles of an airport.(5)FactorsRecognizing that topography, characteristics of airport construction, weather, and variable air traffic volumes are among many factors affecting the amount of perceived ground-based noise emanating from an airport, a State—(A)need not establish a uniform standard of exceedance for every airport;(B)need not limit its analysis to such factors; and(C)shall establish a reasonable methodology for establishing such a standard and apply such methodology across the State or States.(6)MethodologyThe methodology for establishing the standard may take into account—(A)a history of ground-based noise emanating from the airport;(B)the reasonable expectations of impacted residents for the quiet use and enjoyment of owned or rented property; and(C)any other factors that a State considers appropriate to reduce substantial negative impacts of noise propagating to a community within 5 miles of an airport.(7)Setting aside of methodology or standardA methodology or standard established by a State shall not be set aside unless a Federal court determines such methodology or standard to be arbitrary or capricious.(8)PublicationA study described in this subsection shall be published.(c)PreemptionCongress hereby finds and declares that no Federal statute is intended to preempt a cause of action against an airport maintained in any State small claims or superior court, by any individual or city within 5 miles of the airport, when an exceedance of a standard established by a State pursuant to this Act for an airport is averred.(d)DefinitionsIn this Act, the following definitions apply:(1)Ground-based noiseThe term ground-based noise means noise emanating from an aircraft operating on the ground predominately consisting of noise of 200 Hz or below.(2)Substantial negative impactThe term substantial negative impact means a noise exceedance that is injurious to health, offensive to the senses, or an obstruction to the free use of property, and interferes with the comfortable enjoyment of life or property by an entire community or neighborhood, or by any considerable number of persons, whether or not the entire community or those considerable number of persons participate in the cause of action.